Citation Nr: 0021402	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  94-27 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an effective date, prior to August 17, 
1992, for the grant of service connection for degenerative 
disc disease (DDD) of the lumbar spine with herniated disc.

2.  Entitlement to a disability rating greater than 40 
percent prior to August 12, 1994 for DDD of the lumbar spine 
with herniated disc.

3.  Entitlement to an increased evaluation for DDD of the 
lumbar spine with herniated disc, currently evaluated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1944 to October 
1945 and from April 1948 to December 1955.

This issues on appeal arose from Department of Veterans 
Affairs (VA) Regional Office (RO) rating decisions.  

This case was previously remanded by the Board in September 
1996.  At that time it was felt that the RO should first 
enter a determination on issues raised by the veteran during 
the appellate process characterized as whether clear and 
unmistakable error (CUE) existed in prior rating decisions 
granting service-connection for residuals of gunshot wounds 
(GSW) of Muscle Group (MG) XVII and MG XIX.  This issue also 
contemplated the issue of propriety of severance of service 
connection for GSW of MG XVII and MG XIX to include 
consideration of 38 C.F.R. §§ 3.105(d), 3.957 (1999).  The 
case was returned to the Board without formal adjudication of 
such issues and notice of appellate rights given to the 
veteran.

In an informal hearing presentation in May 2000, the 
veteran's representative points out the fact that in December 
1999, the RO merely furnished the veteran a supplemental 
statement of the case noting that no revision was warranted 
in the prior unappealed rating decisions regarding service-
connection for GSW of MG XVII and XIX.  It was noted that the 
veteran was not provided any appellate rights.  Therefore, he 
did have an opportunity to file an notice of disagreement to 
the RO's action.  In other words, there was a violation of 
due process.  (The Board also notes that the RO's 
supplemental statement of the case failed to address the 
issue of propriety of severance of service connection of GSW 
of MG XVII and XIX to include consideration of 38 C.F.R. 
§§ 3.105(d), 3.957.  

The issues of whether CUE existed in prior rating decisions 
granting service-connection for residuals of gunshot wounds 
(GSW) of Muscle Group (MG) XVII and MG XIX and propriety of 
severance of service connection for GSW of MG XVII and MG XIX 
to include consideration of 38 C.F.R. §§ 3.105(d), 3.957 will 
be addressed in the Remand portion of the decision.

Upon further analysis of this case, the Board notes that the 
issues of whether CUE existed in prior rating decisions 
granting service-connection for residuals of gunshot wounds 
(GSW) of Muscle Group (MG) XVII and MG XIX and the propriety 
of severance of service connection for GSW of MG XVII and MG 
XIX to include consideration of 38 C.F.R. § 3.957 are not 
matters that are inextricably intertwined with the issues 
listed on the title page.  Therefore, the Board may proceed 
with consideration of issue 1, 2 and 3 without first 
remanding this case to the RO.

The Board notes that at a hearing before a hearing officer at 
the RO in July 1993 as well as in statements of record, the 
veteran appears to have disagreed with the effective date of 
April 20, 1955 for the grant of service connection for 
residuals of GSW of MG XX as established by an RO rating 
decision of December 1992.  He claims that the record shows 
that an earlier effective date is warranted.  He also appears 
to have disagreed with the assignment of a 10 percent 
evaluation assigned for GSW of MG XX assigned at that time.  
He claims that a higher evaluation is warranted.   

The Board finds that this written communication can be 
construed as a timely notice of disagreement with respect to 
these two issues (see 38 C.F.R. §§ 20.201, 20.302(a)).  A 
statement of the case (SOC) addressing these two issues has 
not yet been issued, and a remand is necessary for this 
purpose, as well.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  Accordingly, the Board is required to remand such 
issues to the RO for issuance of a statement of the case 
(SOC). 




FINDINGS OF FACT

1.  The veteran served on active duty from March 1944 to 
October 1945 and from April 1948 to December 1955.

2.  On August 17, 1992, the veteran's original claim of 
entitlement to service connection for DDD of the lumbar spine 
with herniated disc was received by the RO; The record is 
absent any evidence of a prior dated informal or formal 
application of service connection for DDD of the lumbar spine 
with herniated disc.

3.  Following receipt of the veteran's original claim of 
service connection for DDD of the lumbar spine with herniated 
disc he submitted private medical evidence dated in July 1992 
showing for the first time the presence of DDD of the lumbar 
spine with herniated disc.  

4.  In a rating decision of December 1992 the RO granted 
secondary service-connection for DDD of the lumbar spine with 
herniated disc effective from August, 17, 1992, date of 
receipt of original claim.  

5.  The pertinent medical evidence of record demonstrates 
ongoing and persistent symptomatology associated with 
service-connected DDD of the lumbar spine with herniated disc 
more nearly approximating pronounced intervertebral disc 
syndrome from a time consistent with receipt of the veteran's 
original claim of service connection for such disability, 
August 17, 1992. 

6.  The current medical evidence of record demonstrates DDD 
of the lumbar spine with herniated disc manifested by 
symptomatology that more nearly approximates pronounced 
intervertebral disc syndrome; The record is absent ankylosis 
at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type). 




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
earlier than August 17, 1992, for the grant of service 
connection for DDD of the lumbar spine with herniated disc 
have not been met.  U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. 3.310(a), 3.400 (1999).

2.  The criteria for the assignment of a 60 percent schedular 
evaluation for DDD of the lumbar spine with herniated disc 
retroactively to August 17, 1992, have been met but no 
earlier.  C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45 and 
Diagnostic Codes 5293, 5286 (1999); Fenderson v. West, 12 
Vet. App. 119 (1999).

3.  The criteria for the assignment of a disability rating 
greater than the maximum 60 percent authorized for DDD of the 
lumbar spine with herniated disc based on intervertebral disc 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45 and 
Diagnostic Codes 5286, 5293, (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's available pertinent service medical records for 
all periods of active duty are silent for DDD of the lumbar 
spine with herniated disc.  In April 1945, he was treated for 
a GSW (penetrating wound) of the lower back due to enemy 
action in Germany.  He underwent debridement and removal of 
the foreign object.  The service medical records at that time 
were silent for any identified bone, muscle, nerve or artery 
injury.  

In an unappealed initial rating decision of February 1946 the 
RO granted service-connection for GSW of left buttock Muscle 
Group (MG) XVII, moderate, left buttock with paresthesia 
evaluated as 20 percent disabling under Diagnostic Code 3179 
from October 21, 1945.  

Under the 1933 Rating Schedule, Diagnostic Code 3179 for MGX 
VII injury (Pelvic Girdle group); (2. Gluteus maximus); 
(Gluteus medius); (Gluteus minimus).  (Function: Extension of 
thigh, adduction of thigh, or tilting up of pelvis on 
opposite side and postural support).  For slight muscle 
injury a noncompensable evaluation was provided.  For 
moderate muscle injury a 20 percent evaluation was provided.  
For moderately severe muscle injury a 30 percent evaluation 
was provided.

In an unappealed rating decision of May 1947 the RO confirmed 
and continued the 20 percent evaluation assigned by the 
February 1946 rating decision for residuals of GSW involving 
MG XVII on the left with paresthesia of the left buttock.  

An August 1947 VA examination report showed scar from GSW of 
the left lower back, well-healed with mild MG XIX 
involvement.  

In an unappealed September 1947 rating decision the RO 
confirmed and continued the 20 percent evaluation in effect 
for GSW injury to MG XVII, left, moderate under Diagnostic 
Code 5317.  

Under the 1945 edition of the rating schedule effective April 
1, 1946 and thereafter MG XVII injury is rated under 
Diagnostic Code 5317.  MG XVII contemplates; 
Pelvic girdle group 2. (1) gluteus maximus; (2) gluteus 
medius; (3) gluteus minimus. (Function: Extension of hip (1), 
abduction of thigh, elevation of opposite side of pelvis 
(2,3), tension of fascia lata and iliotibial (Maissat's band, 
acting with XIV, 6, in postural support of body steadying 
pelvis upon head of femur and condyles of femur on tibia 
(1).).  A noncompensable rating is warranted for slight 
injury to MG XVII.  A 20 percent evaluation is warranted for 
moderate muscle injury.  A 40 percent evaluation is warranted 
for moderately severe muscle injury.  Id.  

An April 1948 service reenlistment examination report noted a 
5 x 1 inch healed and asymptomatic scar in the left lumbar 
region.  No musculoskeletal defects were noted.  

A May 1950 service reenlistment examination report noted no 
significant abnormality of the spine including the bones, 
joints and muscles.  Summary of defects was silent for either 
GSW or degenerative disc disease of the low back.  

A December 1951 service orthopedic surgical clinical record 
referred to a history of GSW of the back with symptoms.  It 
was noted that he incurred a "Burp Gun" wound to the left 
iliolumbar muscle at the level of L-3 in 1945.  The 
associated scar measuring 8 x 3 centimeters was described as 
well-healed.  It was noted as history that in November 1950 
he was thrown off a tank as it overturned and was 
hospitalized for two months in Japan receiving physical 
therapy.  He had pain in the scar region with heavy lifting 
and prolonged standing and running.  

On examination, the scar was tender.  No spasm was present.  
Lumbar curvature was described as good.  Range of motion was 
considered "ok".  Straight leg raising was to 90 degrees 
bilaterally.  Sacroiliac testing was negative.  Sensation, 
motor, power, pedal pulses and deep tendon reflexes were 
unremarkable.  X-rays were described as essentially negative.  
It was noted that on the basis of his history there was very 
little objective findings to substantiate it aside from the 
scar.  

A June 1, 1953 service physical examination report showed 
normal clinical evaluation of the spine.  

A November 4, 1953 service physical examination report shows 
a normal clinical evaluation of the spine except for an 8 
centimeter transverse injury scar in the left lower back area 
that was well healed with no complications or sequelae.  

A February 1955 service hospital summary noted a history of 
wounds to include the back.  Hospital admission physical 
examination was described as normal except for several well-
healed scars of the back and lower extremities.  

An April 1955 physical examination report for purposes of 
final discharge from the service noted a diagnosis of GSW of 
the left side of the back as identifying body marks or scars 
noted at that time.  An objective evaluation of the spine was 
not shown to be other than normal.

A May 1956 VA special orthopedic examination report showed 
the veteran's history of a GSW of the left lower back.  A 
bullet from a burpgun went through his cartridge belt, 
striking him in the left lower back.  He noted that the 
bullet was removed.  He noted that it was tender and painful 
under the wound. 

An objective examination revealed a well-healed scar 
measuring 4 x 1 inches, beginning about an inch from the 
midline and extending to the left and lying about 1 and 1/2 
inches above the crest of the left ilium.  The examiner was 
unable to detect any muscle injury or herniation of wound.  
It was not sensitive to pressure.  All motions in the area 
appeared normal.  An X-ray of the lumbosacral spine showed no 
evidence significant osseous pathology.  The sacroiliac 
joints were normal.  Impression was negative lumbosacral 
spine.  Final diagnosis was lumbar area, well healed scar, 
lower left area.  

At the time of an unappealed rating decision in June 1956, 
the rating document indicated that a 20 percent evaluation 
was in effect for GSW of the left lower back MG XIX (formerly 
shown as MG XVII) from April 1, 1946 with interruptions in 
the payment of compensation benefits for periods reentry into 
active duty.  (However the record appears to show that a 20 
percent evaluation was in effect for service-connected GSW of 
MG XVII from October 21, 1945.)  Muscle Group XIX, the 
muscles of the abdominal wall is rated under Diagnostic Code 
5319.  The function of these muscles includes support and 
compression of the abdominal wall and lower thorax, flexion 
and lateral motions of the spine, and downward movement of 
the arms.  When there is moderately severe injury in Muscle 
Group XIX, a 30 percent evaluation is assigned.  When there 
is moderate injury in Muscle Group XIX, a 10 percent 
evaluation is assigned. 

Based upon the evidence of record the RO in June 1956 
reevaluated the disability and assigned a 10 percent rating 
for GSW of the left lower back involving MG XIX (formerly 
shown as MG XVII) effective April 20, 1955, the day following 
separation from the veteran's final period of active service. 

A May 1961 VA examination report shows the veteran complained 
of weakness above and below the GSW and the area was 
sensitive.  On examination the scar was noted not to have 
changed since his last examination in 1956.  It was described 
as well-healed measuring 4 by 1 inches beginning about an 
inch from the midline on the left lumbar region and extending 
to the left.  It lied about an inch and a half above the 
crest of the left ilium.  It was noted that the examiner was 
unable to detect any muscle injury or herniation of wound.  
It was not sensitive to pressure.  He made no indication of 
it.  All motions in the back were within normal limits.  X-
ray of the lumbosacral spine was negative for evidence of old 
or recent traumatic injury or osseous pathology. 

In an unappealed rating decision of May 1961 the RO confirmed 
and continued the 10 percent evaluation for GSW of the left 
lower back involving MG XIX.

The record is silent until August 17, 1992 when the veteran 
filed an original claim of entitlement to service for 
degenerative disc disease of the lumbar spine with 
herniation.  

Included in his application for service connection were 
private medical records dated July 29, 1992 with diagnostic 
studies showing lumbar DDD.  Richard L. Weiner, M.D., noted 
the veteran's medical history consisted of longstanding back 
pain dating back to the service when he incurred a GSW to the 
left lumbar flank region.  It was noted that he had lived 
with leftsided low back pain over the years.  However, on 
June 1, 1992 after lifting a 65 pound paper roll the veteran 
experienced a dramatic increase in his usual pain which 
radiated anterolaterally down the thigh to the knee.

It was noted that the veteran initially saw a company 
physician who treated him conservatively with heat and pain 
medication.  It was not successful so he saw his personal 
private physician.  A CT scan demonstrated a far lateral L4-5 
disc herniation appearing to compromise the left L4 nerve 
root.  On examination, the veteran was not in any acute 
distress.  Flexion forward was to 60 degrees.  Hyperextension 
was to 20 degrees without difficulty.  These maneuvers were 
noted to have produced left-sided low back pain. 

On additional examination of the low back a transverse scar 
was noted at the L3-4 level in the paraspinous region which 
was not tender to palpation.  There was no spasm on 
palpation.  The left sciatic notch was moderately tender to 
palpation.  There was decreased sensation in the L4 and L5 
distribution on the left to pin and touch.  Motor evaluation 
revealed mild but persistent weakness in the hamstring and 
quadriceps musculature, 4/5 compared to the right.  Deep 
tendon reflexes were 2-plus in the right knee, 1-plus in the 
left knee and 2-plus each in the right and left ankles.  
Impression was far left lateral disc herniation.  

An X-ray study of the lumbar spine dated July 22, 1992 that 
was received by the RO on August 17, 1992 reflected L4-5 
herniated disc and DDD.  

In August 1992 the veteran also claimed that the RO had 
incorrectly identified the MG involved in the service-
connected GSW disability.  He claimed the private medical 
evidence showed that MG XX was affected, only.  

A November 1992 VA orthopedic examination report shows the 
veteran walked with a good gait and had a level pelvis.  Heel 
and toe walking was satisfactory.  He flexed his back to 60 
degrees and extended to 5 degrees without spasm.  Straight 
leg raising tests were negative.  Knee jerks were 2-plus and 
equal.  Ankle jerks were 0 bilaterally.  There was a low back 
scar measuring approximately 8 centimeters in length in the 
lumbar area.  The scar was thin, soft, pliable and slightly 
depressed.  Calf measurements were essentially equal.  The 
examiner noted reviewing the claims file wit past medical 
records.  It was indicated that diagnostic workups revealed 
severe osteoarthritis with osteophytes and an L4-L5 "HNT".  
It was noted that there was no buttock wound and that the 
veteran's GSW was in the left lumbar area.

In a December 1992 rating decision the RO granted secondary 
service-connection for DDD of the lumbar spine, L3-L4 with 
herniated disc separately evaluated as 20 percent disabling 
under Diagnostic Code 5293 effective from date of receipt of 
claim, August 17, 1992.  

Also, in December 1992, the RO established service-connection 
for GSW of MG XX evaluated as 10 percent disabling 
retroactively to April 20, 1955, the day following final 
separation from the veteran's last period of service.  MG XX 
under Diagnostic Code 5320 encompasses Spinal muscles; 
Sacrospinalis (erector spinae and its prolongations in 
thoracic and cervical regions).  (Function: Postural support 
of body. Extension and lateral movements of spine.).  The 
rating document was without mention of service-connected GSW 
of the left lower back involving MG XIX (formerly shown as 
GSW of MG XVII.) 

In March 1993, the veteran filed a notice of disagreement 
with the effective date assigned for the grant of secondary 
service-connection for degenerative disc disease of the 
lumbar spine, L3-L4 with herniated disc and to the evaluation 
of 20 percent.  

In July 1993, the veteran attended a hearing before a hearing 
officer at the RO.  A copy of the hearing transcript (T.) is 
on file.  It was noted that the identification of the 
applicable MG had been recently corrected by the rating 
specialist.  T-6.  With respect to the veteran' current 
symptoms he noted he was on a trial and error basis for 
methods to relieve his back pain.  T-6-7.  He indicated that 
movements such as leaning over a table would produce 
symptoms.  

A hearing officer's decision in August 1993 confirmed and 
continued the denial of entitlement to an earlier effective 
date for secondary service connection for DDD of the lumbar 
spine with herniated disc and to an increased evaluation for 
DDD of the lumbar spine with herniated disc.  

A March 15, 1994 VA orthopedic examination report shows the 
veteran complained of lower lumbar problems with pain 
radiating into the left leg.  On examination he had a 
positive straight leg raising test on the left at 40 degrees 
and on the right at 60 degrees.  The cross leg examination 
was positive.  He was able to situp with his legs fully 
extended.  Forward flexion was to 30 degrees, extension was 
to 10 degrees, lateral flexion was to 30 degrees and rotation 
was to 20 degrees to either side.  Diagnoses were 
degenerative disc disease of the lumbar spine with possible 
herniated nucleus pulposus and history of GSW of the lumbar 
back with history of bullet removal from the proximity of the 
lumbar spine.  

In a May 1994 rating decision the RO granted an increased 40 
percent schedular evaluation for degenerative disc disease of 
the lumbar spine, L3-L4 with herniated disc retroactively to 
August 17, 1992.  

On August 12, 1994, the RO received the veteran's informal 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) followed by a VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability.  He noted resigning from his position as 
supervisor at a garment factory in September 1992 primarily 
due to back problems.  

A September 1994 VA medical certificate shows the veteran 
requested crutches to assist with low back pain symptoms 
radiating down the left lower extremity.  On examination he 
was ambulatory.  No other pertinent physical findings were 
noted.  Diagnosis was spinal disc disease.  He was referred 
to the rehabilitation medicine service for crutches.  

An October 1995 VA outpatient medical record shows treatment 
for complaints of pain and tingling of all four extremities.  
On examination of the lumbosacral spine range of motion 
testing was described as from moderate to poor.  Decreased 
sensation was noted in the upper and lower extremities.

In a rating decision of November 1995 the RO granted an 
increased maximum 60 percent schedular evaluation under 
Diagnostic Code 5293 for degenerative disc disease of the 
lumbar spine, L3-L4 with herniated disc from August 12, 1994.  
Entitlement to TDIU was granted under the a provisions of 
38 C.F.R. § 4.16(a) effective August 12, 1994.




Criteria

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).

The effective date of an award based on an original claim for 
compensation will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year of separation from service; otherwise, the effective 
date will be the date of claim, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a)(b)(1); 38 C.F.R. § 
3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  38 C.F.R. § 3.155 (1999).  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from date it was sent 
to the claimant, it will be considered filed as of date of 
receipt of an informal claim.  Id.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151 (1999).  
A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  Id. 38 C.F.R. 
§ 3.151(a) (1999).

In accordance with the provisions of 38 C.F.R. § 3.157(a) 
(1999), effective date of pension or compensation benefits, 
if otherwise in order, will be the date of receipt of claim 
or date when entitlement arose, whichever is later. A report 
of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.

In accordance with 38 C.F.R. § 3.157(b)(1) the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.


I.  Entitlement to an effective date, 
prior to August 17, 1992, for the grant 
of service connection for DDD of the 
lumbar spine with herniated disc.

Analysis

The Board finds initially that the veteran's claim is well 
grounded; that is, it is not inherently implausible.  The 
Board also finds that the facts relevant to the issue on 
appeal have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. § 5107 (West 
1991).  In this regard the Board notes that this case was 
remanded in September 1996 for additional development of the 
record. 

A comprehensive review of the record clearly shows the 
absence of DDD of the lumbar spine with herniated disc in 
service as well as following separation from active duty 
through May 1961, as X-ray studies of the lumbosacral spine 
were normal.  Thereafter, the record is silent until August 
17, 1992 when the veteran first filed a formal claim of 
service connection for DDD of the lumbar spine with herniated 
disc.  Received in support of his original claim for service 
connection for a low back disability were private medical 
records dated in July 1992 reflecting for the first time the 
presence of DDD of the lumbar spine with herniated disc.  

In a rating decision of December 1992, the RO granted 
secondary service-connection for DDD of the lumbar spine with 
herniated disc.  It was noted that the private medical 
evidence suggested a causal connection between the onset of 
DDD of the lumbar spine with herniated disc and a coexisting 
service-connected GSW injury of the low back.  Based on 
reasonable doubt the RO granted service-connection for DDD of 
the lumbar spine with herniated disc effective date of 
receipt of original claim, August 17, 1992.  The record is 
absent any prior dated evidence of an informal or formal 
claim of entitlement to service connection for DDD of the 
lumbar spine with herniated disc.

Focusing on the complete evidence of record, it follows that 
secondary service connection for DDD of the lumbar spine with 
herniated disc may be granted only from the date of receipt 
of the original claim supported by competent medical 
evidence; that date being August 17, 1992.  The RO assigned 
the correct effective date of August 17, 1992, and the 
criteria for an earlier effective date for a grant of service 
connection for August 17, 1992 have not been met.


Increased Ratings

Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1999).  The average impairment as set 
forth in the VA Schedule for Rating Disabilities, codified in 
38 C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities. Generally, the degrees of 
disabilities specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. Id. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern" 
is not applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as "staged 
ratings."

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Therefore, the Board has considered the potential application 
of various provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Complete bony fixation (ankylosis) of the spine, at a 
favorable angle, warrants a 60 percent rating.  Ankylosis at 
an unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent schedular 
rating.  38 C.F.R. Part 4, Code 5286 (1999).

A 40 percent evaluation may be assigned for favorable 
ankylosis of the lumbar spine.  A maximum 50 percent 
schedular evaluation may be assigned for unfavorable 
ankylosis of the lumbar spine.  38 C.F.R. § 4.71a; Diagnostic 
Code 5289.

A maximum schedular evaluation of 40 percent is provided for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
4.71a, Diagnostic Code 5292 (1999).

Under the criteria applicable to lumbosacral strain, the 
rating schedule provides a maximum 40 percent rating for 
severe disability with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Intervertebral disc syndrome warrants a 40 percent evaluation 
when the disability is severe and is manifested by recurring 
attacks, with intermittent relief.  A maximum 60 percent 
evaluation is warranted when the disability is pronounced and 
is manifested by persistent symptoms that are compatible with 
sciatic neuropathy with either (1) characteristic pain and 
demonstrable muscle spasm, (2) absent ankle jerk, or (3) 
other neurological findings appropriate to the site of the 
diseased disk, with little intermittent relief.  38 C.F.R. 
4.71a, Diagnostic Code 5293 (1999).

In VAOPGCPREC 36-97 (O.G.C. Prec. 36-97), the acting VA 
General Counsel held that:

(1) Diagnostic Code 5293 involves loss of 
range of motion and, therefore, 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when 
a disability is evaluated under this 
diagnostic code.

(2) When a veteran receives less than the 
maximum evaluation under Diagnostic Code 
5293 based upon symptomatology which 
includes limitation of motion, 
consideration must be given to the extent 
of the disability under 38 C.F.R. §§ 4.40 
and 4.45, even though the rating 
corresponds to the maximum rating under 
another diagnostic code pertaining to 
limitation of motion.

(3) The Board must address entitlement to 
an extraschedular rating under 38 C.F.R. 
§ 3.321 (b)(1) if there is evidence of 
"exceptional or unusual" circumstances 
indicating that the rating schedule, 
including 38 C.F.R. §§ 4.40, 4.45, and 
4.71a, may be inadequate to compensate 
for the average impairment of earning 
capacity due to intervertebral disc 
syndrome, regardless of the fact that a 
veteran may have received the maximum 
schedular rating under a diagnostic code 
based upon limitation of motion.  See 
also DeLuca v. Brown, 8 Vet App 202 
(1995).

An evaluation of the veteran's disability must consider 
impairment of the veteran's ability to function under the 
ordinary conditions of daily life, including employment. 38 
C.F.R. § 4.10 (1999).  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional impairment of a 
joint due to pain, weakness, excess fatigability, 
incoordination, restriction of movement, or instability, may 
result in disability even though the diagnostic code under 
which the veteran is rated does not specifically contemplate 
all of these factors.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under a 
different diagnosis. The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with symptomatology of other conditions.  Esteban 
v Brown, 6 Vet. App. 259 (1995).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Initially, the Board finds the veteran's claims for increased 
evaluations for DDD with herniated disc to be well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 and 
Supp. 1999); that is, the Board finds the veteran to have 
presented claims that are plausible.  As to another 
preliminary matter, the veteran has not indicated that there 
exist any records of probative value that are available and 
that have not already been included in his claims folder.

Accordingly, the Board finds that all relevant evidence has 
been properly developed and that the duty to assist the 
veteran in developing pertinent facts, as set forth by 38 
U.S.C.A. § 5107(a) (West 1991 and Supp. 1999), has been 
satisfied.

In this case, the veteran is claiming entitlement to a 
disability rating greater than 40 percent prior to August 12, 
1994 for DDD of the lumbar spine with herniated disc.  As DDD 
and herniated disc of the lumbar spine are essentially rated 
on similar and overlapping symptomatology the assignment of 
separate ratings is not for application.  

Importantly, upon a comprehensive review of the pertinent 
record the Board is of the opinion that the relevant evidence 
consists of objective findings noted on VA examinations and 
outpatient treatment records that are suggestive of ongoing 
and persistent symptoms of DDD of the lumbar spine with 
herniated disc that more nearly approximate pronounced 
intervertebral disc syndrome dating from a time that is 
consistent with the receipt of the veteran's original claim 
of service connection for such back disability, August 17, 
1992.  In view of the relative equipoise nature of the 
evidence the Board notes that the benefit of the doubt should 
be found in favor of the veteran.  Therefore, an increased 60 
schedular evaluation is warranted for DDD of the lumbar spine 
with herniated disc from August 17, 1992, but no earlier.

The veteran also appears to be claiming entitlement to an 
increased schedular evaluation greater than 60 percent for 
DDD of the lumbar spine with herniated disc.  With this in 
mind, the Board recognizes that the 60 percent evaluation 
currently in effect for DDD of the lumbar spine with 
herniated disc represents the maximum schedular rating 
authorized under Diagnostic Code 5293 based on pronounced 
intervertebral disc syndrome.  Clearly, the alternative 
rating criteria under Diagnostic Codes 5289, 5292 and 5295 
are not for application as the maximum rating criteria is 50 
percent or less under such codes.

Significantly, the Board recognizes that under 38 C.F.R. Part 
4, Code 5286 (1999) for complete bony fixation (ankylosis) of 
the spine, at a favorable angle, a 60 percent rating is 
warranted.  Ankylosis at an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type) 
warrants the next higher schedular rating of 100 percent.  38 
C.F.R. Part 4, Code 5286 (1999).

Clearly, the pertinent clinical findings of record including 
comprehensive VA examinations are absent any evidence of 
ankylosis at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  Rather, the 
overall record suggests that the veteran's DDD of the lumbar 
spine with herniated disc more nearly approximates the 
criteria for the maximum 60 percent evaluation currently in 
effect under Diagnostic Code 5293 which includes 
consideration of 38 C.F.R. §§ 4.40, 4.45.  As it stands, the 
record is absent objective findings meeting or more nearly 
approximating the criteria for the next higher schedular 
rating under Diagnostic Code 5286.


ORDER

Entitlement to an effective date earlier than August 17, 
1992, for the grant of service connection for DDD of the 
lumbar spine with herniated disc is denied.

Entitlement to an effective date of August 17, 1992, for the 
grant of an increased 60 percent evaluation for service 
connected DDD of the lumbar spine with herniated disc is 
granted, but no earlier, subject to the controlling 
regulations governing the award of monetary benefits.

Entitlement to an evaluation greater than 60 percent for DDD 
of the lumbar spine with herniated disc is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that at a hearing before a hearing officer at 
the RO in July 1993 as well as in statements of record the 
veteran appears to have disagreed with the effective date of 
April 20, 1955 for the grant of service connection for 
residuals of GSW of MG XX as established by an RO rating 
decision of December 1992.  He appears to claim entitlement 
to an earlier effective date.  He also appears to have 
disagreed with the assignment of a 10 percent evaluation 
assigned for GSW of MG XX assigned at that time.  He claims 
that a higher evaluation is warranted.   

The Board finds that this written communication can be 
construed as a timely notice of disagreement with respect to 
these two issues (see 38 C.F.R. §§ 20.201, 20.302(a)).  A SOC 
addressing these two issues has not yet been issued, and a 
remand is necessary for this purpose, as well.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).  Accordingly, the Board is 
required to remand such issues to the RO for issuance of a 
statement of the case (SOC). 

To ensure that due process has been provided, the case is 
REMANDED to the RO for the following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should issue a SOC to the 
veteran and his representative on the 
issues of entitlement to an effective 
date earlier than April 20, 1955 for the 
grant of service connection for residuals 
of GSW of MG XX and entitlement to an 
increased evaluation for residuals of GSW 
of MG XX.  The veteran must be advised of 
the time limit in which he can perfect an 
appeal to the Board on these issues by 
filing a substantive appeal.  See 38 
C.F.R. § 20.302(b).  If, and only if, an 
appeal is perfected on one or both of 
these issues, should they be returned to 
the Board.

3.  The RO should formally adjudicate the 
issues of whether CUE existed in prior 
rating decisions granting service-
connection for residuals of gunshot 
wounds (GSW) of Muscle Group (MG) XVII 
and MG XIX and the propriety of severance 
of service connection for GSW of MG XVII 
and MG XIX to include consideration of 
38 C.F.R. §§3.105(d), 3.957.  The RO 
should ensure that the veteran and his 
representative are notified of any 
decision rendered along with all 
appellate rights. 

Following all applicable appellate procedures, the case 
should be returned to the Board for final appellate review, 
if in order.  No action is required of the veteran until he 
is notified by the RO.



		
	CHRISTOPHER B. MORAN
	Member, Board of Veterans' Appeals


 



